        Case 4:08-cr-00150-BMM Document 66 Filed 07/23/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                  CR-08-150-GF-BMM
                Plaintiff,
      vs.

ANTHONY D. MELBOURNE,                                    ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Amended Findings

and Recommendations in this matter on July 21, 2020. (Doc. 65.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on July 16, 2020. (Doc. 63.)

The United States accused Melbourne of violating his conditions of supervised
        Case 4:08-cr-00150-BMM Document 66 Filed 07/23/20 Page 2 of 3



release 1) by consuming alcohol; 2) by consuming methamphetamine; 3) by

communicating or interacting with a known felon; and 4) by failure to participate

in substance abuse testing (Doc. 58). At the revocation hearing, Melbourne

admitted that he had violated the conditions of his supervised release: 1) by

consuming alcohol on five different occasions; 2) by consuming

methamphetamine; and 4) by failing to participate in substance abuse testing. The

government could not meet the burden of proof with regards to alleged violation

No. 3. (63.) Judge Johnston found that the violations Melbourne admitted proved

to be serious and warranted revocation, and recommended that Melbourne receive

a custodial sentence of 9 months, with 50 months of supervised release to follow.

Judge Johnston recommended that the supervised release conditions imposed

previously should be continued. Melbourne was advised of the 14 day objection

period and his right to allocute before the undersigned. Melbourne waived those

rights. (Doc. 63.)

      The violations prove serious and warrant revocation of Melbourne’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Amended Findings

and Recommendations (Doc. 65) are ADOPTED IN FULL.
        Case 4:08-cr-00150-BMM Document 66 Filed 07/23/20 Page 3 of 3



       IT IS FURTHER ORDERED that Defendant Anthony D. Melbourne be

incarcerated for a term of 9 months of custody, with 50 months of supervised

release to follow. The supervised release conditions imposed previously should be

continued.

      DATED this 23rd day of June, 2020.
